DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the “carburizing gas inlet port: recited in claims 1 and 4; and the additional port for receiving the neutral gas recited in claim 3 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weires et al. (US Patent No. 8,496,872) in view of Kubota. (US Patent No. 5,702,540).
	Regarding claim 1, Weires et al. teaches an apparatus for pressure induction carburization ( see abstract, figures 4 and 5 and column 8, line 51-column 9, line 12) comprising: a hermetic pressure carburization chamber (i.e. chamber  406  with interior space 418, see figure 6 and column 8, line 51-column 9, line 12)  fitted with an inlet port (i.e. see figure 4 shows an inlet of the inert gas supply line from the source 404 into the chamber 406, also see column 8, lines 23-40) for receiving a carburizing gas (see column 8, lines 23-40); an article support base (i.e. part holder 412, see figures 4 and 5 and column 8, lines 23-50) within the chamber interior space (418, see figure 4 and column 8, lines 35-40); an article (i.e. gear  502, see figures 4-6 and column 8, line 41-column 9, line 12) disposed or secured on the article support base (412, see figures 4-6); and an electromagnetic induction structure  (i.e. 408, see figures 4 and 5, and column 8, line 23-50) shaped and disposed with respect to the article (502, see figure  4 
	Weires et al. does not particularly teach a low pressure induction carburization system. However Kubota teaches that at the time the invention was made, it was known in the art that carburizing can be carry out in either a low pressure or a  high pressure carburizing systems (see Kubota, column 1, line 1-column 2, line 24 and column 4, lines 13-67); wherein ethylene gas or acetylene gas is used in the carburizing chamber as the carburizing gas to achieve low pressure carburizing (see  Kubota, abstract, column 4, lines 13-67, column 5, lines 4-15 and column 5, line 55-column 6, lines 31). Because achieving uniform carburizing with reduced soot formation would also be desirable in the apparatus of Weires et al., motivation to use ethylene gas or acetylene gas as the carburizing gas as taught by Kubota in the carburizing apparatus of Weires et al., would be a motivation obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Weires et al. in view of Kubota teaches an apparatus that comprises a cooling object (i.e. cooling ring manifold 410, see Weires et al., figure 4 and column 9, lines 4-12 and column 9, line 50-column 10, line 24) disposed with respect to 

surface of the article is at a temperature below the carburizing temperature (see Weires 
et al., column 9, lines 4-12 and column 9, line 50-column 10, line 24). 
Regarding claim 3, Weires et al. in view of Kubota teaches an apparatus that further comprises an additional neutral gas in a form of nitrogen (see Kubota, column 3, lines 30-36 and column 6, lines 26-31) which would necessarily be provided with an inlet port into the carburizing chamber from supply source (i.e. G, see Kubota, figure 1, column 3, lines 30-36, column 6, lines 26-31 and column 7, lines 5-12). 
Regarding claims 4 and 10, Weires et al. teaches an apparatus for pressure induction carburization ( see abstract, figures 4 and 5 and column 8, line 51-column 9, line 12) comprising: a hermetic pressure carburization chamber (i.e. chamber  406  with interior space 418, see figure 6 and column 8, line 51-column 9, line 12)  fitted with an inlet port (i.e. see figure 4 shows an inlet of the inert gas supply line I from the source 404 into the chamber 406, also see column 8, lines 23-40) for receiving a carburizing gas (see column 8, lines 23-40); an article support base (i.e. part holder 412, see figures 4 and 5 and column 8, lines 23-50) within the chamber interior space (418, see figure 4 and column 8, lines 35-40); an article (i.e. gear  502, see figures 4-6 and column 8, line 41-column 9, line 12) disposed or secured on the article support base (see figures 4-6); and an electromagnetic induction structure  (i.e. 408, see figures 4 and 5, and column 8, line 23-50) shaped and disposed with respect to the article to direct an electromagnetic field into a first portion of a surface the article for directed induction heating of the article (see, column 8, line 23-50 and  column 9, lines 1-65);  wherein the carburization chamber comprises a pressure carburizing gas (i.e. nitrogen, 
	Weires et al. does not particularly teach a low pressure induction carburization system configured to conduct carburizing at a temperature in excess of about 1550.degree. F. (about 843.degree. C.)  and at a pressure from about 5 mbar to about 20 mbar (about 500 Pa to about 2000 Pa).
However Kubota teaches at the time the invention was made, it was known in the art that carburizing can be carry out in either a low pressure or a  high pressure carburizing systems (see Kubota, column 1, line 1-column 2, line 24 and column 4, lines 13-67); wherein ethylene gas or acetylene gas is used in the carburizing chamber as the carburizing gas to achieve low pressure carburizing of about  1kPa or 1000 Pa (which is within the claimed pressure of 5 mbar to about 20 mbar  or about 500 Pa to about 2000 Pa or about 700 Pa to about 1300 Pa) (see  Kubota, abstract, column 4, lines 13-67, column 5, lines 4-15 and column 5, line 55-column 6, lines 31) at a temperature in excess of about  900° C  (which meets the claimed range in excess of 1550.degree. F. or about 843.degree. C.) (see column 8, lines 11-26). Because achieving uniform carburizing with reduced soot formation would also be desirable in the apparatus of Weires et al., motivation to use ethylene gas or acetylene gas as the carburizing gas as taught by Kubota in the carburizing apparatus of Weires et al., would be a motivation obvious to one of ordinary skill in the art at the time the invention was 

Regarding claim 5, Weires et al. in view of Kubota teaches an apparatus that 
further comprises an additional neutral gas in a form of nitrogen  (see Kubota, column 3, lines 30-36 and column 6, lines 26-31) which would necessarily be provided with an  inlet port into the carburizing chamber from a supply source (i.e. G, see Kubota, figure 1, column 3, lines 30-36, column 6, lines 26-31 and column 7, lines 5-12). 
Regarding claim 6 and 7, Weires et al. in view of Kubota, though teaches an article that is a gear comprising a plurality of teeth; wherein a first portion of the surface of the article comprises the plurality of teeth and a second portion of the surface of the article comprises a surface of the gear that is radially inward from the plurality of teeth (see Weires et al., figures 5 and 6, and column 8, line 51-column 9, line 11 for example). However, said claim article only constitutes an article worked upon by the claimed apparatus. Furthermore, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also, see MPEP 2115.
Regarding claim 8, Weires et al. in view of Kubota teaches an apparatus in which the carburizing gas comprises acetylene (C.sub.2H.sub.2), (see Kubota, column 4, lines 13-67); and an additional  neutral gas in a form of nitrogen  (see Kubota, column 3, lines 30-36 and column 6, lines 26-31) which would necessarily be provided with an inlet port  into the carburizing chamber  from a supply source (i.e. G, see Kubota, figure 1, column 3, lines 30-36, column 6, lines 26-31 and column 7, lines 5-12). 
       Regarding claim 9, Weires et al. and Kubota considered individually or as combined is silent with respect to any application of masking coating layer, thereby adequately . 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cogley (US 4,808,779), Mizuno et al. (US 5,123,873), Enghels (US 9,915,335), Chatterjee et al. (US 9,631,252), Dabelstein et al. (US 6,576,877) , Masie et al. (US 4,251,704) and Gomez (US 10,774,413) are also cited in PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733